Citation Nr: 1610120	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Special Monthly Compensation based on Aid and Attendance.  


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

B. Mullins, Counsel




INTRODUCTION

The Veteran had active service from January 1968 to January 1970.  The record reflects that the Veteran passed away on May [redacted], 2015.  The appellant is the surviving spouse of the Veteran and is the substituted party in this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma, denying the claim of entitlement to special monthly compensation based on aid and attendance.  

In October 2015, the appellant testified at a hearing before the undersigned.  A written transcript of this hearing has been prepared and associated with the electronic record.  


FINDINGS OF FACT

1.  The Veteran was service-connected for PTSD, diabetes mellitus, peripheral arterial disease of the lower extremities, bilaterally, tinnitus, hypertension, neuropathy of the lower extremities, bilaterally, and hearing loss.  

2.  The Veteran was shown to be in need of regular aid and attendance by reason of his service-connected disability.  







CONCLUSION OF LAW

The criteria for special monthly compensation by reason of being in need of regular aid and attendance, on the basis of substitution and to include for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

The appellant asserts that the Veteran was entitled to special monthly compensation based on the need for regular aid and attendance.  As the evidence of record shows that the Veteran was indeed in need of regular aid and attendance, the claim is granted.  

"Special monthly compensation" is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(1); 38 C.F.R. § 3.350(b).  The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).  

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The critical question to be determined in this case is whether the Veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment.  

The Board finds that the criteria for special monthly compensation based on the need for aid and attendance have been met.  

The Veteran was afforded a VA examination for his PTSD in April 2014.  The examiner concluded that the Veteran's PTSD resulted in total occupational and social impairment.  The Veteran was suffering from near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  A March 2013 VA examination report also reflects an intermittent inability to perform activities of daily living.  

In April 2014, VA received a statement from the appellant.  This statement indicated that the Veteran needed help with activities such as bathing, shaving, and dressing.  The Veteran would often have to rest between these individual tasks.  Another April 2014 statement from the appellant indicates that the Veteran was unable to drive due to weakness and a lack of concentration.  

Finally, the appellant provided testimony in October 2015.  She testified that the Veteran had required regular aid and attendance.  While he could feed himself, he could not prepare any food himself.  He also did not have the stamina to bathe, brush his teeth, or shave all at once.  He could not bend over to put on his shoes or socks and the appellant would have to help him get dressed.  He was unable to wear shirts that had to be pulled over the head.  The Veteran's legs were very weak and they would just give out, causing him to fall.  As a result, the appellant had to stay beside him.  It was also noted that the Veteran could not take care of himself if he was left in the house alone.  There were also times that the appellant found that the Veteran had soiled himself or the facilities.  He was unable to deal with this himself.  

The above evidence demonstrates that entitlement to special monthly compensation based on aid and attendance is warranted.  The Veteran was unable to prepare his own meals, bathe and dress himself and attend to his wants of nature.  As such, the criteria for special monthly compensation under 38 C.F.R. § 3.352(a) have been met.  The claim is granted.  See 38 U.S.C. § 5107(b).


ORDER

Entitlement to special monthly compensation based on aid and attendance is granted, subject the law and regulations governing the award of monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


